Mr. Paul Arnold P.O. Box 2367 West Helena, AR  72390
Dear Mr. Arnold:
You have requested an opinion of this office under the authority granted in A.C.A. 25-19-105(c)(3)(B) which is part of the Arkansas Freedom of Information Act.  Specifically, you wish to know if you may view the tests and test scores of police officers taking a promotions exam.  You also ask to be allowed to review your own test results.  To date, you have been denied access to the requested records by the City of West Helena.
It must first be determined if the records you request are personnel records.  I lack sufficient information to make that determination, but would point out the following:  If the records you seek are classified as "personnel records" by the City, then you must be granted access to those test records relating to you.
A.C.A. 25-19-105(c)(2) states:
Any personnel or evaluation record exempt from disclosure under this chapter shall nonetheless be made available to the person about whom the records are maintained or to that person's designated representative.
Further, if the City classifies the test records as personnel records, the actual tests and numeric scores of other examinees would, in my opinion, be exempt from public inspection and copying as the release of the information would constitute a clearly unwarranted invasion of person privacy.  A.C.A. 25-19-105(b) states:
    It is the specific intent of this section that the following shall not be deemed to be made open to the public under the provisions of this chapter:
(10)  Personnel records to the extent that disclosure would constitute a clearly unwarranted invasion of personal privacy.
This office has previously opined that the type of information protected by the above exemption is that which reveals some fact about an individual's personal life that would not be made public unless volunteered by the individual.  See, Opinion No. 87-115. While I do not believe that revealing how a particular officer performed in terms of passing or failing an exam invades a person's privacy, allowing an inspection of the actual document and the specific numerical score would.
The public does have an interest in knowing if police officers possess a requisite level of skill to perform their duties.  That interest does not, however, extend to the actual performance of the officer unless the officer fails to perform his or her duties properly.  The legislature has recognized this balance between the public's right to know and the employee's right to privacy by enacting A.C.A. 25-19-105(c), wherein the evaluation and job performance records of an employee are protected unless and until the employee is suspended or terminated based on the protected personnel records.
The above presumes that the records you have requested are considered to be personnel records by the City.  However, if the exams and scores are not personnel records, I believe that the records would be available for public inspection and copying under the provisions of the FOIA.
The FOIA presumes that all records maintained in public offices or by public employees within the scope of their employment are public records.  As such, they are available for inspection and copying under the provisions of A.C.A. 25-19-105.
In reviewing the various exemptions from public inspection contained in A.C.A. 25-19-105, I can find no prohibition on public release of the information, except for the personnel records exemption previously discussed.